UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-2126



In re:    BILLY E. LUNSFORD, a/k/a Peg-leg,

                 Petitioner.



         On Petition for Writ of Mandamus.     (2:10-cr-00182-1)


Submitted:    January 14, 2016               Decided:   January 19, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Billy E. Lunsford, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Billy E. Lunsford petitions for a writ of mandamus, alleging

the district court has unduly delayed acting on his 28 U.S.C.

§ 2255 (2012) motion.     He seeks an order from this court directing

the district court to act.           Our review of the district court’s

docket reveals that the district court denied Lunsford’s motion on

December 4, 2015.     Accordingly, because the district court has

recently decided Lunsford’s case, we deny the mandamus petition as

moot.   We grant leave to proceed in forma pauperis.              We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the    materials   before   this    court   and

argument would not aid the decisional process.

                                                           PETITION DENIED




                                       2